Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered.
 Response to Applicant’s filed Interview Summary with Examiner
Applicant filed an Interview Summary with Examiner on 1/10/2022 and 2/10/2022.   Applicant sent email on 12/7/2021 to examiner with a proposed amendment to add the language “wherein the location of the first subframe is defined based on a function of the PCID of the transmitting cell including PCIDmod(4)” into the claim 1.  On 12/7/2021, Examiner left a voice message to Michael Cox acknowledging that the proposed amendment would overcome the art of record.  No interview was held on 12/7/2021. 
Response to Amendment
Rejection of claims 1-10 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. US 10,601,613 has been withdrawn in view of the amendment filed on 02/10/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Indefiniteness due to a lack of antecedent basis may also arise when a claim includes a number of similarly worded structural elements and it is unclear whether the different recitations refer to the same or distinct elements. One of ordinary skill in the art does not know if applicant is attempting to further limit the previously recited limitation, or to add a new element. 
Claims 3-6, “a PSS.” It is unclear whether this limitation is referring to the PSS recited in the claim 1.
Claim 5, “PSS and PBCH.” It is unclear whether these limitations are referring to the PSS and the PBCH recited in the claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 17 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 17 and 18 depend upon the cancelled claim 16.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. US 2017/0078953 in view of Yi et al. 2015/0016239.
Claim 11:
You et al. discloses an apparatus, comprising:
radio frequency (RF) circuitry configured to transmit a synchronization signal including at least one of a Primary Synchronization Signal (PSS) or a Secondary Synchronization Signal (SSS) (You et al.; Fig. 18; Fig. 8; [0106]); and

You et al. fails to teach to generate a Reference Signal (RS) comprising data representing channel estimates corresponding to a first subframe; wherein a location of the first subframe within a radio frame is based at least on a Physical Cell Identity (PCID) of a transmitting cell and the RF circuitry is configured to transmit the RS to cause a user equipment (UE) to use the data representing channel estimates to recover the PBCH and wherein the PBCH is transmitted on OFDM symbols with the RS, and within RS symbols other than a first three OFDM symbols in a subframe, the RS signal is mapped onto one or more resource elements (REs) not occupying the RS.
However, Yi et al. discloses to generate a Reference Signal (RS) (CRS; Yi et al.; [0254]; [0144])  comprising data representing channel estimates corresponding to a first subframe; wherein a location of the first subframe within a radio frame is based at least on a Physical Cell Identity (PCID) of a transmitting cell (Yi et al.; [0263]; [0264]) and the RF circuitry is configured to transmit the RS to cause a user equipment (UE) to use the data representing channel estimates to recover the PBCH (Yi et al.; [0144]) and wherein the PBCH is transmitted on OFDM symbols with the RS, and within RS symbols other than a first three OFDM symbols in a subframe, the RS signal is mapped onto one or more resource elements (REs) not occupying the RS (Yi et al.; Fig. 20; [0215]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide CRS in the subframe based on 
Claim 12:
You et al. and Yi et al. disclose the claimed invention as to claim 11 above.
Furthermore, Yi et al. discloses the RS is included in one or more subframes carrying the PBCH on or different from Orthogonal Frequency Division Multiplex (OFDM) symbols carrying the RS (Yi et al.; Fig. 20; [0215]).
Claim 15:
You et al. and Yi et al. disclose the claimed invention as to claim 11 above.
Furthermore, Yi et al. discloses the RS is included in one or more subframes carrying a PDSCH different from OFDM symbols carrying the RS (Yi et al.; Fig. 20; [0215]).
Claim 19:
You et al. and Yi et al. disclose the claimed invention as to claim 11 above.
Furthermore, Yi et al. discloses the location of the first subframe is defined as a function of the PCID of the transmitting cell (Yi et al.; [0263]).

Allowable Subject Matter
Claims 1, 2 and 7-10 are allowed.
Claims 13, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958. The examiner can normally be reached Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.